Citation Nr: 0603341	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1945 to September 1947.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Philadelphia Regional Office (RO) 
of the Department of Veterans Affairs (VA).  At the hearing, 
the undersigned granted the veteran's motion to advance his 
appeal on the Board's docket due to his advanced age.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision denied service 
connection for a skin disorder essentially based on findings 
that a chronic skin disability was not manifested in service, 
and that the veteran's current skin disability was not shown 
to be related to service.   

2.  Evidence received since the May 2000 rating decision does 
not tend to show that the veteran's skin disability was 
manifested in, or is related to, his military service; does 
not relate to an unestablished fact necessary to substantiate 
the claim; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence received since the May 2000 rating decision is 
not new and material and the claim of service connection for 
a skin disability may not be reopened.  See 38 U.S.C.A. §§ 
1110, 1131, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a), 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 2003 
supplemental statement of the case (SSOC) explained what the 
evidence needed to show to substantiate the claim.  In 
particular the SSOC advised the veteran that he needed to 
submit new and material evidence to reopen his claim and 
provided him with the updated regulatory definition for new 
and material evidence.  An earlier November 2002 statement of 
the case (SOC) explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency.  This SOC also advised the veteran to 
submit any evidence in his possession pertaining to his 
claim.  The March 2002 rating decision, the November 2002 
SOC, a February 2003 SSOC. and the October 2003 SSOC also 
provided the text of other applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant has had ample opportunity to respond 
to the SOC and SSOCs and to supplement the record after 
notice was given.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background and Analysis

An unappealed decision by the RO in May 2000 denied the 
veteran's claim seeking service connection for a skin 
condition, essentially based on findings that this disability 
to have been incurred in, or aggravated by, service.  This 
decision is final.  See 38 U.S.C.A. § 7105.  Generally, when 
a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
September 2001), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..

Evidence of record at the time of the May 2000 rating 
decision included: service medical records, a report of an 
April 1965 private medical examination, 1976 affidavits from 
friends, a March 1979 affidavit from a fellow serviceman, a 
June 1999 VA progress note, a report of an April 2000 VA 
examination and a February 2001 VA dermatological 
consultation note 

Service medical records reveal that the veteran was seen by 
medical personnel in April 1947 for acne and athlete's foot 
and in May 1947 for a skin problem in the groin area that was 
treated with powder.  On separation examination, the 
veteran's skin was found to be normal.   The April 1965 
private examination produced a diagnosis of tinea versicolor.  
Physical examination showed a macular coalescing dermatitis 
benign fungus process, confined to the superficial layers of 
the entire trunk, neck and upper extremities.  The lesions 
were gyrate, circumscribed, furaceous, scaling placques.  The 
veteran stated that this rash occurred periodically at 
approximately three month intervals and was accompanied by 
headaches and a generalized hot feeling.  A 1976 affidavit 
from a friend and former co-worker indicated that in 1958 the 
veteran would sometimes go home early to put cream on his 
rash.  Another 1976 affidavit from a close friend indicated 
that the veteran had a very bad rash back in 1954 when they 
met, and that the rash was undoubtedly the same one the 
veteran had in service.  The March 1979 affidavit from the 
fellow serviceman indicated that he and the veteran were in 
the Air Force at the same time.   In 1947, the veteran 
started having a rash and had to see a doctor for it.  The 
June 1999 VA progress note reports skin flaking between the 
toes and a diagnosis of tinea pedis.  The April 2000 VA 
examination showed diagnoses of generalized xerosis and 
eczema and post inflammatory hyperpigmentation.  The veteran 
reported he had dry itchy skin for years.  On physical 
examination, the veteran had generalized xerosis and post-
inflammatory hyperpigmentation without any surface change on 
the lower abdomen.  There was no ulceration, exfoliation or 
crusting.  There was also no associated ischemic, nervous or 
systemic manifestations.  The February 2001 VA dermatological 
consultation note shows a diagnostic assessment of severe 
xerosis of the skin.  The veteran complained of a persistent 
pruritic rash on the whole body since 1945 that never went 
away.  Skin examination of the arms and part of the back and 
chest showed diffuse xerosis with flaking of the skin  

Evidence received since the May 2000 rating decision includes 
a November 2002 letter from a private physician, Dr. M., a 
September 2004 letter from the veteran's primary care 
physician, Dr. S. and the veteran's testimony at the January 
2006 Board hearing.                                                                                                                                                                                  

The November 2002 letter from a private physician, Dr. M., 
indicates that the veteran complained of a long lasting 
discoloration of the skin that at times accompanied a 
tingling sensation and sweating. Dr. M's physical examination 
showed tinea pedis and xerosis with some post-inflammatory 
hypopigmentation related to xerotic eczema.  The September 
2004 letter from Dr. S indicates that the veteran related a 
history of severe itchy rash while serving in Okinawa.  He 
recalled having to rush into the ocean because the stinging 
of the salt water was necessary to relieve the severe 
itching.  He related a history of recurrent patches on his 
skin, occurring frequently over the years.  His current 
dermatologic examination was significant for the sequela of 
longstanding xerotic dermatitis, including some thickening of 
the skin and atrophy and hypopigmentation over areas treated 
with topical steroid medications.  Dermatologic evaluation 
revealed evidence of severe, chronic xerosis.  At his January 
2006 Board hearing, the veteran testified that his skin 
disorder was all over his body, from his legs all the way up 
his arms, on his back, stomach and head and between his legs 
and that it had begun during active duty in Okinawa.  He 
indicated that he had had no skin problems prior to his 
service in Okinawa.  The veteran's wife testified that the 
veteran had the skin problem when she first met him 1954.  

Since the instant claim was previously denied on the basis 
that the veteran's current skin disability was not manifested 
in service or shown to be related to service, in order for 
additional evidence received to pertain to an unestablished 
fact necessary to establish service connection (i.e., to be 
new and material), it would have to tend to show that the 
disability was indeed manifested, or is related to, the 
veteran's service.  None of the evidence received since the 
May 2000 rating decision is competent evidence that addresses 
this question.  Dr. M's physical examination merely documents 
current tinea pedis and xerosis.  While Dr. S's letter 
documents the veteran's contention that his current skin 
problems began in service and states that the veteran's 
current dermatologic examination was significant for the 
sequela of longstanding xerotic dermatitis, he did not make 
any medical finding that related the veteran's current skin 
problems to his military service.  Because he is a layperson, 
the veteran's reports and testimony that his current skin 
disability began in service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
they cannot be considered evidence that tends to show that 
the veteran's skin disability was incurred in, or aggravated 
by, service.   

As none of the evidence received since the May 2000 rating 
decision is competent evidence that shows the veteran's 
current skin disability was manifested (and thus had its 
onset) in service, or otherwise relates the current skin 
disability to service,  no evidence received relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  
Hence, the additional evidence received since May 2000 is not 
new and material and the claim seeking service connection for 
a skin disability may not be reopened.  







ORDER

The appeal to reopen a claim of service connection for a skin 
disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


